Case 2:17-cv-04261-KM-JBC Document 200 Filed 01/06/21 Page 1 of 3 PageID: 7503




                                                                    Eitan D. Blanc
                                                                    Member PA & NJ BAR
                                                                    Direct Dial-267-765-7341
                                                                    Fax – 267-765-9689
                                                                    edblanc@zarwin.com

                                         January 6, 2020

Via ECF
Honorable James B. Clark III, U.S.M.J.
United States District Court
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101
       Re:     DVL, Inc. and DVL Kearny Holdings, LLC v. Congoleum Corporation and
               Bath Iron Works Corporation; U.S. District Court, District of New Jersey,
               No. 2:17-cv-04261-KM-JBC

Dear Judge Clark:

       This letter is to provide the Court with an update on this matter. On January 4, 2021, Judge
Kaplan entered the enclosed order granting the motion of DVL, Inc. and DVL Kearny Holdings,
LLC (“DVL”), and vacating the automatic stay so that the above-referenced action can proceed
against all parties. DVL respectfully requests that the Court set a status conference to address
scheduling so the case can proceed expeditiously. Once the Court schedules a status conference,
we suggest the parties meet and confer to attempt to reach an agreed upon proposed scheduling
order prior to the conference.

         We appreciate Your Honor’s attention to this matter. We are of course available to discuss
this at the Court’s convenience.
                                             Respectfully,

                                             /s/ Eitan D. Blanc
                                             Eitan D. Blanc

EDB
Enclosure
CC: All counsel of record (via ECF)
  Case
  Case20-18488-MBK
       2:17-cv-04261-KM-JBC
                      Doc 618Document
                               Filed 01/04/21
                                        200 Filed
                                               Entered
                                                  01/06/21
                                                       01/04/21
                                                           Page14:57:55
                                                                2 of 3 PageID:
                                                                          Desc7504
                                                                               Main
                              Document     Page 1 of 2




     UNITED STATES BANKRUPTCY COURT
                                                                            Order Filed on January 4, 2021
     DISTRICT OF NEW JERSEY                                                 by Clerk
                                                                            U.S. Bankruptcy Court
      Caption in Compliance with D.N.J. LBR 9004-1(b)                       District of New Jersey


     Eitan D. Blanc, Esquire
     Anthony R. Twardowski Esquire (admitted Pro Hac
     Vice)
     Earl M. Forte, Esquire (admitted Pro Hac Vice)
     Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
     2005 Market Street, 16th Floor
     Philadelphia, PA 19103
     215-569-2800
     edblanc@zarwin.com
     artwardowski@zarwin.com
     emforte@zarwin.com

     Counsel for DVL, Inc. and DVL Kearny Holdings, LLC

     In Re:                                                            Chapter 11
     CONGOLEUM CORPORATION,
                                                                       Case No. 20-18488 (MBK)
                       Debtor.1
                                                                       Hearing Date: November 5, 2020 at
                                                                       10:00 A.M.




                    Recommended Local Form                  Followed            Modified




                 ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
                 PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE
          The relief set forth on the following page 2 is hereby ORDERED.




DATED: January 4, 2021
                                                        1
Case
Case20-18488-MBK
     2:17-cv-04261-KM-JBC
                    Doc 618Document
                             Filed 01/04/21
                                      200 Filed
                                             Entered
                                                01/06/21
                                                     01/04/21
                                                         Page14:57:55
                                                              3 of 3 PageID:
                                                                        Desc7505
                                                                             Main
                            Document     Page 2 of 2




            Upon the motion of DVL, Inc. and DVL Kearny Holdings, LLC, under Bankruptcy Code section
  362(d) for relief from the automatic stay as hereinafter set forth, and for cause shown, it is

            ORDERED that the automatic stay is vacated to permit the movant to resume and prosecute to
  conclusion the matter of DVL, Inc. and DVL Kearny Holdings, LLC v Congoleum Corporation
  and Bath Iron Works Corporation, Case No. 2:17-cv-04261-KM-JBC (the “District Court
  Action”), which is currently pending in the United States District Court for the District of New
  Jersey.

            It is further ORDERED that the movant may join the debtor and any trustee appointed in this
  case as defendants in its action(s) irrespective of any conversion to any other chapter of the Bankruptcy
  Code.

            The movant shall serve this order on the debtor, any trustee and any other party who entered an
  appearance on the motion.




                                                       2
